DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature regulating component recited in claims 33-34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0325327 (hereafter Smith).
Regarding claim 20, Smith, at least as shown in figure 3, discloses a carrier substrate, comprising: 
signal vias (68) inherently for electrically interconnecting components arranged on opposing sides of the carrier substrate; and 
at least one cavity (64) embedded in the carrier substrate and a working fluid; wherein the at least one cavity at least partially encompass the signal vias.
Smith does not disclose the at least one cavity (64) having at least one chamber wick part.
at least as shown in figs.2a-2b (prior art) of the instant application).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have wick part formed on the inner walls of the cavity satisfying the at least one cavity embedded in the carrier substrate having at least one chamber wick part in order to improve transporting the working fluid, since this feature is well known in the art.
Regarding claim 21, the modified carrier structure of Smith discloses a plurality of thermal vias (65) for thermally interconnecting the upper side of the carrier substrate via the at least one cavity.
Smith does not disclose a plurality of thermal vias for thermally interconnecting the opposing sides of the carrier substrate via the at least one cavity. However, Smith discloses the thermal vias are on the upper side only.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of thermal vias for thermally interconnecting the opposing sides of the carrier substrate via the at least one cavity, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 22, the modified carrier structure of Smith discloses the at least one cavity can comprise two chamber wick parts arranged on opposing walls of the cavity (see claim 1 above).
claim 23, the modified carrier structure of Smith discloses the carrier substrate of claim 20, wherein the at least one cavity is part of a vapor chamber (see par.36).
Regarding claim 24, the modified carrier structure of Smith discloses the carrier substrate of claim 23, wherein multiple cavities are embedded in the carrier substrate.
Regarding claim 25, the modified carrier structure of Smith discloses the carrier substrate of claim 20, wherein the at least one cavity is provided with at least one additional internal wall (considering the wall surrounding the dielectric material 71 of vias 68); and at least a part of the signal vias are embedded within the at least one additional internal wall.
Regarding claim 26, the modified carrier structure of Smith discloses the carrier substrate of claim 20, wherein the at least one cavity is multiple interconnected heat pipes (see fig.4).
Regarding claim 27, the modified carrier structure of Smith discloses the carrier substrate of claim 26, wherein the heat pipes are spaced apart thereby creating a space in which at least a part of the signal vias are provided through the carrier substrate.
Regarding claim 28, the modified carrier structure of Smith discloses the carrier substrate of claim 20, wherein a laminated signal layer is provided on opposing sides of the carrier substrate.
Regarding claim 29, the modified carrier structure of Smith discloses the carrier substrate of claim 20, wherein the carrier substrate comprises a plurality of stacked printed circuit boards (considering each dielectric layer having circuit thereon as a PCB) that are electrically and thermally interconnected.
claim 30, Smith discloses an electronic assembly, comprising: a carrier substrate (50), the carrier substrate comprising: 
signal vias (68) for electrically interconnecting components arranged on opposing sides of the carrier substrate; and
at least one cavity (64) embedded in the carrier substrate and a working fluid; wherein the at least one cavity at least partially encompass the signal vias;
a first heat generating component (108; fig.7) thermally connected to a first side of the carrier substrate; wherein the first heat generating component is electrically connected to a second component arranged on a second side, opposite of the first side, of the carrier substrate using the signal vias (see “surface mount component”, par.7).
Smith does not disclose the at least one cavity (64) having at least one chamber wick part.
As discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have wick part formed on the inner walls of the cavity satisfying the at least one cavity embedded in the carrier substrate having at least one chamber wick part in order to improve transporting the working fluid, since this feature is well known in the art.
Regarding claim 31, the modified carrier structure of Smith discloses the electronic assembly of claim 30, except further comprising at least one passive cooling component for removing generated heat, wherein the at least one passive cooling component is thermally connected to the carrier substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising at least one passive cooling component (heatsink) for removing generated heat, wherein the at least one passive cooling component is thermally connected to the carrier substrate in order to directly removing surface heat from the carrier or directly from a component mounted on the carrier, since such heatsink is old and well known in the art.
Regarding claim 32, the modified carrier structure of Smith discloses the electronic assembly of claim 31, wherein the passive cooling component comprises: a heat sink thermally connected to the carrier substrate using thermal vias; and/or a heat sink thermally connected to one of the first or second components.
	Regarding claim 35, the modified carrier structure of Smith discloses the electronic assembly of claim 30, except wherein the first heat generating component is an antenna array.
	It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modified the electronic assembly of Smith by replacing the first heat generating component by an antenna array, since such modification to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
claim 36, the modified carrier structure of Smith discloses the electronic assembly of claim 30, wherein the second component is inherently a second heat generating component thermally connected to the carrier substrate.
	Regarding claim 37, the modified carrier structure of Smith discloses the electronic assembly of claim 36, wherein the second component inherently can be: a power amplifier, low noise amplifier, a switch, a control, a digital signal processor, an analog to digital converter, and/or a digital to analog converter (note: Smith does not limit the type of surface mount components that can be mounted on the second exterior surface).
	Regarding claim 38, as already discussed in claim 30 above, the modified carrier structure of Smith discloses an apparatus for wireless communication, comprising: an electronic assembly, comprising: a carrier substrate, the carrier substrate comprising: signal vias for electrically interconnecting components arranged on opposing sides of the carrier substrate; and at least one cavity embedded in the carrier substrate having at least one chamber wick part and a working fluid; wherein the at least one cavity at least partially encompass the signal vias; a first heat generating component thermally connected to a first side of the carrier substrate; wherein the first heat generating component is electrically connected to a second component arranged on a second side, opposite of the first side, of the carrier substrate using the signal vias.
	It is noted that the recitation, "an apparatus for wireless communication”, has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim follow the preamble is a self-contained description of the structure not depend for Kropa V. Robie, 88 USPQ 478 (CCPA 1951).  Furthermore, it has also been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987)

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 30 above, and further in view of US 2015/0003017 (hereafter Tantolin).
Regarding claims 33-34, the modified carrier structure of Smith discloses the electronic assembly of claim 30, except further comprising at least one active temperature regulating component for regulating temperature in the cavity, wherein the at least one active temperature regulating component is thermally connected to the cavity (claim 33); wherein the temperature regulating component is a Peltier element thermally connected to the cavity using thermal vias (claim 34).
Tantolin, as shown in figure 1, discloses at least one active temperature regulating component (P) mounted on a circuit board (C1) and thermally connected to thermal vias (V) and for regulating temperature of the circuit board.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further comprising at least one active temperature regulating component for regulating temperature in the cavity, wherein the at least one active temperature regulating component is thermally connected to the cavity (claim 33) and wherein the temperature regulating component is 

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOA C NGUYEN/Primary Examiner, Art Unit 2847